Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered May 16, 2003, convicting him of criminal possession of a weapon in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence on his conviction of criminal possession of a weapon in the second degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]; People v Carranza, 306 AD2d 351, 352 [2003], affd 3 NY3d 729 [2004]; People v Rodriguez, 200 AD2d 775 [1994]; People v Udzinski, 146 AD2d 245, 250 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of criminal possession of a weapon in the second degree beyond a reasonable doubt. The People presented the requisite evidence establishing that the defendant possessed a loaded operable weapon with the intent to use it unlawfully against another (see People v Hunter, 46 AD3d 1417 [2007]; People v Pricher, 221 AD2d 378 [1995]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s contention that a detective’s testimony that the victim named the defendant as the shooter was inadmissible as an excited utterance was waived when the defense elicited the same testimony on cross-examination (see People v Holmes, 47 AD3d 946 [2008]; People v Blackman, 13 AD3d 640 [2004]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 83 [1982]).
*968The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Lifson, J.E, Florio, Eng and Belen, JJ, concur.